1    Andres Ortiz (CA SBN #27239)
2
     Appearing pro hac vice
     Andres Ortiz Law
3    320 Pine Ave., Suite 608
     Long Beach, CA 90802
4
     Telephone (213) 298-1078
5    Andres.Ortiz@andesortizlaw.com
6
     Attorney for Defendant
7
                        IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE DISTRICT OF ARIZONA
9

10   The United States of America,                  Criminal No.: 3:20-cr-08054-GMS-1
11   Plaintiff,                                     Magistrate No.: 3:20-mj-03004-MTM

12   vs.                                            DEFENDANT’S FIRST AMENDED
13                                                  MOTION TO DISMISS
     Uriel De La Rosa-De La Torre
14   aka Juan De La Rosa-De La Torre,
15
     Defendant

16          The Defendant Uriel De La Rosa-De La Torre files this first amended motion to
17   dismiss, pursuant to this court’s order. (Dkt. 53). As an initial point, the Defendant does
18   not waive any argument previously made (see Dckt. 45) nor does he waive any reply
19   to the government’s opposition to dismissal (see Dckt. 52). The Defendant solely
20   supplements the pre-existing motion to dismiss based on new developments in his 1998,
21   removal case. (Dckt. 53, p.3; Dckt. 53-1 p. 3-7). More specifically, the Defendant’s
22   removal order was rescinded and his case is now pending before the immigration judge.
23   (Dckt. 53-1 p. 3-7). Consequently, the government has no basis to aver the first element
24   is met. Presumably, the government, if it chooses to oppose the motion, will aver it need

25   not prove the removal was lawful. United States v. Mendoza-Lopez, 481 U.S. 828, 834

26   (1987). This argument however, misses the point: (1) the very nature of reopening

27   removal proceedings, by its legal definition, means there is no removal order and (2) even

28




                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 1
1    if the court was not bound by this obvious legal reality, the Defendant could still
2    collaterally attack the removal- that, in reality, is not a removal.
3           Each will be taken in turn.
4           I.     WHEN THE IMMIGRATION COURT REOPENS PROCEEDINGS,
5                  THERE IS NO LONGER A REMOVAL ORDER; THEREFORE
6                  THE GOVERNMENT CANNOT PROVE THE FIRST ELEMENT
7           As a starting point, it is important to discuss a foundational principle- when a
8    motion to reopen is granted, the removal order is “vacated” and “it as is if the [the
9    removal] never occurred.” Bonilla v. Lynch, 840 F.3d 575, 589 (9th Cir. 2016) (citing
10   Nken v. Holder, 556 U.S. 418, 429 n.1 (2009); see also Plasencia–Ayala v. Mukasey, 516
11   F.3d 738, 745 (9th Cir. 2008) (explaining that “[s]everal courts of appeals, including” the

12   Ninth Circuit, “have held that a grant of a motion to reopen vacates the final order of

13   deportation”), overruled on other grounds by Marmolejo–Campos v. Holder, 558 F.3d

14
     903 (9th Cir. 2009) (en banc). Indeed, the Supreme Court in Nken, specifically observed

15
     that granting a motion to reopen would “would necessarily extinguish the finality of the

16
     removal order.” 556 U.S. 418, 429 n.1. In other words, “[I]f the motion to reopen is
     granted, that vacates the final order of removal and, therefore, there is no longer a final
17
     order of removal pursuant to which the alien could be removed.” Id. (quoting Tr. of Oral
18
     Arg. 42 (Acting Solicitor General) (emphasis added)).
19
            Mendoza-Lopez does not conflict with Bonilla because it addressed whether a
20
     removal order existed at all whereas Mendoza-Lopez discussed whether actual removal
21
     orders that were on their face valid, nevertheless violated the noncitizen’s due process
22
     rights and thus, could not be used as an element of the 8 U.S.C. § 1326 case. See
23
     Mendoza-Lopez, 481 U.S. at 834–35 (holding that the legality of the previous removal is
24
     not an element of the crime, but is subject to a collateral attack). To be clear, Mendoza-
25
     Lopez held that the outcome of an administrative proceeding may be used as an element
26
     of another crime. Id. at 837-838. Further, by holding that the legality of the agency’s
27
     order is not an element of the crime, the Supreme Court necessarily affirmed that the
28
     decision of the agency’s proceeding – not the legality of the decision – is determinative



                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 2
1    for the first element of the 8 U.S.C. § 1326 case. Id. at 835 (“The language of the statute,
2    however, suggests no such limitation, stating simply that ‘[a]ny alien who has been
3    arrested and deported or excluded and deported.’” (quotation marks altered)).
4           Thus, the threshold question in an 8 U.S.C. § 1326 prosecution is what was the
5    outcome of the administrative proceeding? Mendoza-Lopez, 481 U.S. at 837-838. If the
6    answer is that the agency issued a removal order- then the court must accept that outcome
7    as meeting the element. However, for due process reasons, it must allow the defendant to
8    collaterally attack the underlying proceeding in hopes of proving that it was so
9    fundamentally unfair that it cannot be used as an element of the offense. Id. at 838-839.
10   If the agency did not order removal, that too must be taken as dispositive because the
11   federal courts routinely rely on outcomes in administrative proceedings to determine

12   whether an element of an offense is met. Id. at 837. Indeed, it would be incongruent to

13   give conclusive weight only to removal orders but not proceedings where the outcome

14
     was something other than a removal.

15
            In the matter at bar, the Defendant was physically removed from the country

16
     pursuant to a removal order that “never occurred.” Thus, there is no removal order for
     the government to rely upon in its 8 U.S.C. § 1326 prosecution. Any conclusion to the
17
     contrary would necessarily undermine the Supreme Court’s conclusion that the reviewing
18
     federal criminal court must give appropriate weight to the agency’s decision.
19
            Moreover, if the court were to hold that a reopened removal order could be used as
20
     an element in an 8 U.S.C. § 1326 prosecution, despite it being a non-existent order for
21
     actual removal purposes, surely it would also frustrate the Immigration and Nationality
22
     Act (INA) as well as the precedent at the Supreme Court and the Ninth Circuit. See
23
     Nken, 556 U.S. 418, 429 n.1; and Bonilla, 840 F.3d at 589. In other words, it is doubtful
24
     the court is prepared to hold that vacating a removal order and treating the order is if it
25
     had “never occurred” applies to all situations under the INA- except an illegal entry
26
     prosecution. Taking this stance would undermine the universal statutory interpretation of
27
     the INA. In short, it would give way to the absurd conclusion that despite being reopened
28




                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 3
1    and the removal order being “vacated”, the noncitizen was still removed instead of
2    awaiting the immigration court’s decision.
3           In sum, because precedent requires this court to treat a reopened removal
4    proceeding as if the previous “removal never happened,” it must hold that the
5    government cannot sustain its burden in proving there was a removal order. Furthermore,
6    as a pure practical matter, it would be odd for this court to treat the removal to be valid-
7    and to have occurred- when it is literally pending before the immigration court at the time
8    this brief was filed. Finally, this matter is distinguished from Mendoza-Lopez because
9    the question is not whether the removal order was legally valid; the question is whether
10   there was a removal order. Nken and Bonilla confirm there was no removal order and
11   factually, the 1998 removal proceeding is still pending. Thus, there is no removal order

12   for the government to rely upon. Therefore, the indictment must be dismissed.

13          II.    THE DEFENDANT CAN COLLATERALLY ATTACK THE

14
                   UNDERLYING (NON)REMOVAL

15
            Assuming arguendo the Court does not dismiss the indictment because there is no

16
     underlying removal, Mr. De La Rosa De La Torre can collaterally attack the underlying
     (non)removal. Mendoza-Lopez, 481 U.S. at 834-35. A noncitizen defendant may
17
     collaterally attack a removal order under 8 U.S.C. § 1326(d), if the removal proceeding
18
     violated his due process rights and the violation resulted in prejudice. See generally
19
     Mendoza-Lopez, 481 U.S. at 837-38. A defendant may collaterally attack a prior removal
20
     order by demonstrating that: (1) he “exhausted any administrative remedies” that were
21
     available; (2) the deportation proceedings “improperly deprived him of the opportunity
22
     for judicial review”; and (3) “the entry of the order was fundamentally unfair.” An order
23
     is “fundamentally unfair” if (a) defects in the removal proceedings violated the alien’s
24
     right to due process, and (b) he suffered prejudice as a result. U.S. v. Aguilera-Rios, 769
25
     F.3d 626 (9th Cir. 2014); and U.S. v. Arias-Ordonez, 597 F.3d 972, 976 (9th Cir. 2010).
26
     When addressing the exhaustion elements, the Ninth Circuit has held that a defendant is
27
     exempted from those requirements when “the waiver of right to an administrative appeal
28




                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 4
1    did not comport with due process.” United States v. Ubaldo-Figueroa, 364 F.3d 1042,
2    1048 (9th Cir. 2004); Arias-Ordonez, 597 F.3d at 977.
3           A.     THE DEFENDANT IS EXEMPTED FROM EXHAUSTION
4           The validity of the waiver turns on the immigration judge’s (IJ) care in explaining
5    the right, providing an opportunity to respond to the court’s question, and the defendant’s
6    actual response. U.S. v. Pallares-Galan, 359 F.3d 1088, 1098 (9th Cir. 2004). In
7    Pallares-Galan, the Court held the government did not sustain its burden when the
8    defendant “did not at any time respond in the affirmative regarding his wish to forego an
9    appeal.” Id. Moreover, after the noncitizen demonstrated confusion about (1) the fact
10   that he was being removed and (2) the finality of the decision, “the IJ’s failure to offer
11   him even a few moments to actually ‘consider’ his right to appeal, not to mention time to

12   consult an attorney, supports our conclusion that we cannot fairly deem Pallares’ waiver

13   ‘considered’ or ‘intelligent.’” Id. (quotation marks altered).

14
            As discussed in the motion to dismiss (Dckt. 45) and the reply (Dckt. 53), Mr. De

15
     La Rosa De La Torre did not make an intelligent waiver of his right to appeal. Both the

16
     transcript and the immigration court confirm that there is no proof Mr. De La Rosa De La
     Torre waived his right to appeal. (See Dckt. 45 p. 9-10; Dckt. 45-1 p. 37 Ln. 14-15;
17
     Dckt. 53 p. 7; and Dckt. 53-1 p. 3, 6). Thus, the Defendant is clearly exempted from the
18
     exhaustion requirement.
19
            B.     THE DEFENDANT SUFFERED A DUE PROCESS ERROR AND
20
                   WAS PREJUDICED
21
            Finally, to succeed on a collateral attack, the noncitizen defendant must prove the
22
     proceeding was fundamentally unfair and he suffered prejudice as a result. Pallares-
23
     Galan, 359 F.3d at 1104. In the matter at bar, it is clear Mr. De La Rosa De La Torre
24
     suffered prejudice under the previously articulated theory. (See Dckt. 45 p. 13-17; Dckt.
25
     52 p. 7-9 (confining the prejudice analysis to only whether the noncitizen Defendant was
26
     in actual custody, but omitting analysis that he was in constructive custody); Dckt. 53 p.
27
     8-9 (confirming the Defendant was in constructive custody or would be eligible for a
28
     nonstatutory motion to vacate); and Dckt. 53-1 (Expert Declaration also confirming the



                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 5
1    Defendant was in constructive custody)). However, the Defendant suffered an additional
2    due process violation and prejudice stemming from another violation.
3           1.     The Defendant Suffered an Additional Due Process Violation
4           It is beyond dispute that noncitizens are entitled to a full and fair hearing in
5    removal proceedings. Salgado-Diaz v. Gonzales, 395 F.3d 1158, 1162 (9th Cir. 2005)
6    (“Immigration proceedings, although not subject to the full range of constitutional
7    protections, must conform to the Fifth Amendment’s requirement of due process.” (as
8    amended)); United States v. Reyes-Bonilla, 671 F.3d 1036, 1045 (9th Cir. 2012). “A full
9    and fair hearing is one of the due process rights afforded to aliens in deportation
10   proceedings . . . A court will grant a petition on due process grounds only if the
11   proceeding was so fundamentally unfair that the alien was prevented from reasonably

12   presenting his case.” Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011) (citations

13   and quotation marks omitted).

14
            In the matter at bar, by the mere fact the immigration court reopened proceedings

15
     there is an inherent recognition that the Defendant did not receive a full and fair hearing.

16
     Consequently, there is little serious doubt that Mr. De La Rosa De La Torre was denied
     the opportunity to “reasonably present[] his case.” Indeed, the IJ noted that the transcript
17
     revealed that conviction documents submitted by the service did not relate to the
18
     Defendant. (See Dckt. 53-1 p. 6). Moreover, there were aspects of the proceeding that
19
     were overlooked in the 1998 proceeding. Alternatively, a full and fair hearing would also
20
     include the right to seek a continuance for post-conviction relief. (See Dckt. 45 p. 13-14).
21
     Consequently, there is little serious doubt the Defendant was denied an opportunity to
22
     reasonably present his case.
23
            2.     The Defendant was prejudiced
24
            As previously argued, Mr. De La Rosa De La Torre had been prejudiced because
25
     there is a reasonable probability that he would have been granted discretionary relief had
26
     he been fully able to present his case. (See Dckt. 45 p. 14-17). The new IJ confirmed
27
     that he had been prejudiced and that he had been prevented from presenting evidence that
28
     may have resulted in him receiving discretionary relief. (See Dckt. 53-1 p. 5 (necessarily



                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 6
1    finding that Mr. alien De La Rosa De La Torre “establish[ed] prima facie eligibility for
2    the relief sought, by showing that there is a reasonable likelihood of success on the
3    merits, so as to make it worthwhile to develop the issues further at an individual hearing.
4    See INS v. Rios- Pineda, 471 U.S. 444, 449 (1985)”). Consequently, there is little serious
5    doubt that Mr. De La Rosa De La Torre was prejudiced- as affirmed by the court’s
6    reopening his immigration matter.
7           In sum, all elements are met for a successful collateral attack.
8           CONCLUSION
9    For the aforementioned reasons, the indictment must be dismissed.
10

11

12

13
            Respectfully submitted this 1st day of December, 2020.
14

15
                                                              Andres Ortiz Law,
16

17

18
                                                                 /s/ Andres Ortiz
19                                                            Attorney for the Defendant
20

21

22

23

24

25

26

27

28




                         DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 7
1                       IN THE UNITED STATES DISTRICT COURT
2
                            FOR THE DISTRICT OF ARIZONA

3
     The United States of America,                  Criminal No.: 3:20-cr-08054-GMS-1
4
     Plaintiff,                                     Magistrate No.: 3:20-mj-03004-MTM
5
     vs.                                            CERTIFICATE OF SERVICE
6

7    Uriel De La Rosa-De La Torre,
     Aka Juan De La Rosa-De La Torre,               DEFENDANT’S FIRST AMENDED
8
     Defendant.                                     MOTION TO DISMISS
9
            I, Andres Ortiz, am a citizen of the United States and am at least eighteen years of
10   age. I certify that the foregoing pleading has been electronically served this day upon
11   counsel for the Government.

12

13          By Andres Ortiz

14

15
              /s/ Andres Ortiz
            Andres Ortiz
16

17

18

19

20

21

22

23

24

25

26

27

28




                        DEFENDANT’S FIRST AMENDED MOTION TO DISMISS - 8
